Writ of certiorari to review the action of the United States Court of Claims, 180 Ct. Cl. 131, 337 F. 2d 586 (1967), holding in its collateral attack on a court-martial conviction that because of denial by the military of plaintiff’s right to discovery under the Jencks Act plaintiff was entitled to recover back pay and allowances, less appropriate offsets. The Supreme Court granted certiorari on April 29, 1968, 390 U.S. 1038, and on January 14, 1969, 393 U.S. 348, it reversed the Court of Claims on the ground that the question of infraction of the Jencks Act does not rise to the constitutional level, it being assumed, arguendo, that such collateral attack may be made by a back pay suit in the Court of Claims.